—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered *77March 14, 1994, which granted defendants-respondents’ motion for summary judgment dismissing plaintiffs second cause of action under Labor Law § 198 (1-a) for failure to state a cause of action, unanimously affirmed, without costs.
In light of the intervening change in law effected by the decision in Gottlieb v Laub & Co. (82 NY2d 457, rearg denied 83 NY2d 801), the IAS Court properly granted the motion for summary judgment, despite the late juncture at which such relief was sought, on the ground that a challenge to the legal sufficiency of an action can be made at any time (Albemarle Theatre v Bayberry Realty Corp., 27 AD2d 172, 178). Contrary to the position taken by both sides in their appellate briefs, the IAS Court denied reargument because on the initial motion defendants maintained that plaintiff was not within the class of employees entitled to seek relief under Labor Law § 198 (1-a) whereas on reargument defendants made the completely different argument that plaintiffs claim was not of a type that fell within the coverage of the statute. The IAS Court’s comment to the effect that if thé motion were to be treated as one for reargument then reargument should be granted was clearly dictum, and we decline to address it. Concur—Ellerin, J. R, Kupferman, Williams and Tom, JJ.